DETAILED ACTION
Claims 1-30 are pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated 07/07/2022 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 line 9 recites “communication the information” is vague and indefinite because the phrase “information” whether referred in the claim is the information of the receiving paging information. Similar issue exists in claims 16, 25 and 28.
Claim 1 line 8 recites “expiration of the delay” I described in vague term because is unclear how the feature “expiration of the delay” is obtained. Similar issue exists in claims 16, 25 and 28. Since dependent claims 2-15, 17-24, 26-27 and 29-30 depend on corresponding independent claims 1, 16, 25 or 28, they are rejected for the same reason as described hereinabove.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 and 16-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palenius et al. (US 2021/0345291 A1) in view of Xu et al. (US 2020/0014926 A1).
Regarding claim 1, Palenius teaches a method for wireless communications at a user equipment (UE), comprising: 
receiving, from a network node, a paging message indicating information for communication between the network node and the UE (receiving a paging message from a base station see Palenius: Fig.5B block 550; ¶[0102]); 
identifying a delay based at least in part on receiving the paging message, a condition of a communication link satisfying a threshold, or a combination thereof (estimate the propagation (delay) on the paging message “Upon receiving a paging message from a base station 104, the UE 108 may estimate that the propagation channel will improve during the delayed paging response window” see Palenius: Fig.4; ¶[0084]); and 
communicating the information using the uplink connection (in block 560, the UE may, responsive to receiving the paging message, transmit a wait indication to the base station 104 to delay a retransmission of the paging message see Palenius: ¶[0103])
Palenius does not explicitly teaches establishing an uplink connection with the network node based at least in part on an expiration of the delay. 
However, Xu teaches the establishing an uplink connection with the network node based at least in part on an expiration of the delay (resume RRC connected state to transmit the uplink data “if the waiting timer expires and the wireless device has not successfully performed the uplink communication while in the RRC inactive state, the wireless device may resume RRC connected state to transmit the uplink data” see Xu: ¶[0097]) in order to increase coverage and better serve the increasing demand (see Xu: ¶[0005]).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Palenius to include (or to use, etc.) the establishing an uplink connection with the network node based at least in part on an expiration of the delay as taught by Xu in order to increase coverage and better serve the increasing demand (see Xu: ¶[0005]).
Regarding claim 2, the modified Palenius taught the method of claim 1 as described hereinabove. Palenius further comprising: initiating, at the UE, a timer based at least in part on receiving the paging message and the condition of the communication link satisfying the threshold, wherein the delay comprises a duration of the timer (UE wait until channel is better or end of allowed Delay for the paging message see Palenius: Fig.4; ¶[0080]).  
Regarding claim 3, the modified Palenius taught the method of claim 1 as described hereinabove. Palenius further comprising: receiving, at the UE, input from a user of the UE, wherein the delay comprises a duration between receiving the paging message and receiving the input from the user (wait indication and condition of the radio network “the wait indication may be provided as part of a modification of a random access operation between the UE 108 and the base station 104. For example, in some embodiments, the wait indication may be provided by using a special random access preamble and/or modifying a message of the random access procedure. In some embodiments, the UE 108 may transmit the wait indication responsive to determining that a condition of the radio network between the UE 108 and the base station 104 is likely to improve within a duration of a delayed paging response window” see ¶[0103]; Fig.5B block 560).  
Regarding claim 4, the modified Palenius taught the method of claim 1 as described hereinabove. Palenius further comprising: receiving, at a non-access stratum layer of the UE, an indication of the received paging message from a radio resource control layer (receiving a page message from a base station and UE perform random access procedure see Palenius: Fig.5B; ¶[0090]), wherein establishing the uplink connection is in response to the expiration of the delay after receiving the indication; and transmitting, from the radio resource control layer in response to receiving the indication and in response to the expiration of the delay, a second indication for the non- access stratum layer to establish the uplink connection (responsive to receiving the paging message, transmit a wait indication to the base station 104 to delay a retransmission of the paging message. In some embodiments, the wait indication may be provided as part of a modification of a random access operation between the UE 108 and the base station 104. For example, in some embodiments, the wait indication may be provided by using a special random access preamble and/or modifying a message of the random access procedure see Palenius: ¶[0103]).  
Regarding claim 5, the modified Palenius taught the method of claim 4 as described hereinabove. Xu further teaches wherein receiving the indication is in response to the expiration of the delay, further comprising: establishing the uplink connection based at least in part on the received indication (resume RRC connected state to transmit the uplink data “if the waiting timer expires and the wireless device has not successfully performed the uplink communication while in the RRC inactive state, the wireless device may resume RRC connected state to transmit the uplink data” see Xu: ¶[0097]) in order to increase coverage and better serve the increasing demand (see Xu: ¶[0005]).
Regarding claim 6, the modified Palenius taught the method of claim 1 as described hereinabove. Palenius further comprising: determining a duration of a timer corresponding to the delay based at least in part on a configuration of the UE, the condition of the communication link, a measurement of the communication link, an uplink parameter of the communication link, an antenna configuration, or a combination thereof, wherein identifying the delay is based at least in part on determining the duration (delay paging response winder and delay the response to paging message based on radio condition see Palenius: ¶[0070]).  
Regarding claim 7, the modified Palenius taught the method of claim 1 as described hereinabove. Palenius further comprising: receiving control signaling indicating a duration of the delay, wherein identifying the delay is based at least in part on receiving the control signaling, wherein the control signaling comprises radio resource control signaling, signaling of a control element of a medium access control layer, a system information block broadcast, or any combination thereof (receiving wait indication for the delay and wait indication signal cause retransmission of paging message delay “in some embodiments, after receiving the wait indication from the UE 108 in response to a paging message, a retransmission of the paging message may be delayed beyond the delayed paging response window, such that the retransmission of the paging message is not performed” see Palenius: ¶[0084]).  
Regarding claim 8, the modified Palenius taught the method of claim 1 as described hereinabove. Palenius further comprising: determining the condition of the communication link based at least in part on receiving the paging message; comparing the condition with the threshold, wherein the threshold is indicated via control signaling or a configuration of the UE; and determining that the condition satisfies the threshold based at least in part on the comparing, wherein identifying the delay is based at least in part on determining that the condition satisfies the threshold (“the UE 108 may transmit the wait indication responsive to determining that a condition of the radio network between the UE 108 and the base station 104 is likely to improve within a duration of a delayed paging response window” and “If signal quality thresholds are used for the UE 108 to decide when the radio condition are good or not good, the UE 108 may be configured with lower signal quality thresholds so that the UE 108 employs the paging delay behavior only when the current radio coverage is really bad or the worst coverage” see Palenius: ¶0103]; Fig.5B; ¶[0070]).  
Regarding claim 9, the modified Palenius taught the method of claim 8 as described hereinabove. Palenius further teaches wherein the condition comprises a reference signal received power measurement, a received signal strength indicator measurement, a signal to noise ratio measurement, an uplink parameter of the communication link, an antenna configuration, or any combination thereof (power consumption “ In order for a UE 108 to enhance the power consumption when the network is sending a paging message to tell the UE 108 there is downlink (DL) data waiting, it has been proposed to add an option to the paging communication between the UE 108 and the base station 104” see Palenius: ¶[0058]).  
Regarding claim 10, the modified Palenius taught the method of claim 1 as described hereinabove. Palenius further comprising: monitoring for a response from the network node (Paging detected. Waiting with response see Palenius: Fig.3); and detecting that one or more uplink communication attempts have failed based at least in part on monitoring for the response from the network node, wherein identifying the delay is based at least in part on detecting that the one or more uplink communication attempts have failed (retransmission when paging message has not detected by the UE “when the network does not receive a paging response it may assume that the paging message has not been detected by the UE 108, and the network may continue to page the UE 108” see Palenius: ¶[0075]).  
Regarding claim 11, the modified Palenius taught the method of claim 1 as described hereinabove. Palenius further comprising: causing the UE to output one or more indications of one or more requested actions to improve link performance based at least in part on identifying the delay, wherein establishing the uplink connection is based at least in part on the one or more requested actions (paging response with wait indication see Palenius: Fig.4; ¶[0070]).  
Regarding claim 12, the modified Palenius taught the method of claim 1 as described hereinabove. The modified Palenius further teaches wherein establishing the uplink connection comprises: transmitting a paging response message based at least in part on the paging message (paging response with wait indication see Palenius: Fig.4; ¶[0070]) and the expiration of the delay (resume RRC connected state to transmit the uplink data “if the waiting timer expires and the wireless device has not successfully performed the uplink communication while in the RRC inactive state, the wireless device may resume RRC connected state to transmit the uplink data” see Xu: ¶[0097]) in order to increase coverage and better serve the increasing demand (see Xu: ¶[0005]).
Regarding claim 13, the modified Palenius taught the method of claim 1 as described hereinabove. Palenius further teaches wherein establishing the uplink connection comprises: initiating a mobile originated message based at least in part on the expiration of the delay (resume RRC connected state to transmit the uplink data “if the waiting timer expires and the wireless device has not successfully performed the uplink communication while in the RRC inactive state, the wireless device may resume RRC connected state to transmit the uplink data” see Xu: ¶[0097]) in order to increase coverage and better serve the increasing demand (see Xu: ¶[0005]).  
Regarding claim 16, Palenius teaches a method for wireless communications at a user equipment (UE), comprising: 
receiving, from a network node, a downlink alert message indicating a subsequent transmission of a paging message to the UE (receiving a paging message from a base station and include retransmissions of paging message “the paging messages to the UE 108, including retransmissions of the paging messages, may be controlled by the core network 220, and may be relayed to the UE by the base station 104” see Palenius: Fig.5B block 550; ¶[0102]; ¶[0057]); 
identifying, at the UE, a delay based at least in part on receiving the downlink alert message (estimate the propagation (delay) on the paging message “Upon receiving a paging message from a base station 104, the UE 108 may estimate that the propagation channel will improve during the delayed paging response window” see Palenius: Fig.4; ¶[0084]); 
communicating information using the established uplink connection (in block 560, the UE may, responsive to receiving the paging message, transmit a wait indication to the base station 104 to delay a retransmission of the paging message see Palenius: ¶[0103]).  
Palenius does not explicitly teaches establishing an uplink connection with the network node based at least in part on receiving the downlink alert message and an expiration of the delay;
However, Xu teaches the establishing an uplink connection with the network node based at least in part on receiving the downlink alert message and an expiration of the delay (resume RRC connected state to transmit the uplink data “if the waiting timer expires and the wireless device has not successfully performed the uplink communication while in the RRC inactive state, the wireless device may resume RRC connected state to transmit the uplink data” see Xu: ¶[0097]) in order to increase coverage and better serve the increasing demand (see Xu: ¶[0005]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Palenius to include (or to use, etc.) the establishing an uplink connection with the network node based at least in part on receiving the downlink alert message and an expiration of the delay as taught by Xu in order to increase coverage and better serve the increasing demand (see Xu: ¶[0005]).
Regarding claim 17, claim 17 is rejected for the same reason as claim 2 as described hereinabove. 
Regarding claim 18, claim 18 is rejected for the same reason as claim 3 as described hereinabove.
Regarding claim 19, claim 19 is rejected for the same reason as claim 4 as described hereinabove. 
Regarding claim 20, the modified Palenius taught the method of claim 16 as set forth hereinabove. Palenius further teaches wherein receiving the downlink alert message comprises: receiving a sequence associated with the downlink alert message, wherein the sequence corresponds to an identifier of the UE, the sequence is configured by the network node via control signaling, the sequence corresponds to a group of UEs including the UE, or any combination thereof (receiving paging information include UE ID and delayed_paging_ind at step 8 see Palenius: Fig.2; ¶[0069]); and searching for the sequence associated with the downlink alert message, wherein the sequence operates at a first signal to noise ratio lower than a second signal to noise ratio associated with a sync signal from the network node (poor radio channel conditions may be caused by, for example, fading, intersymbol interference, co-channel interference, low SNR, interference from neighboring base stations, and/or other channel degradation conditions see Palenius: ¶[0073]).  
Regarding claim 21, the modified Palenius taught the method of claim 20 as set forth hereinabove. Palenius further comprising: identifying the sequence based at least in part on the identifier, a mapping associated with the downlink alert message, or both, wherein the identifier of the UE is negotiated over a non-access stratum layer, the mapping depends on a temporary user identifier, the downlink alert message comprises an eight bit or sixteen bit medium access control identifier, or any combination thereof (receiving paging information include UE ID and delayed_paging_ind at step 8 see Palenius: Fig.2; ¶[0069]).  
Regarding claim 22, claim 22 is rejected for the same reason as claim 13 as described hereinabove. 
Regarding claim 23, claim 23 is rejected for the same reason as claim 7 as described hereinabove. 
Regarding claim 24, claim 24 is rejected for the same reason as claim 11 as described hereinabove. 
Regarding claim 25, Palenius teaches a method for wireless communications at a network node, comprising: 
transmitting, to a user equipment (UE), a paging message indicating information for communication between the network node and the UE (A method according to the inventive concepts may include block 510 to transmit a paging message to a UE see Palenius: Fig.5A block 510; ¶[0099]); 
identifying, at the network node, a delay based at least in part on transmitting the paging message (base station receiving wait indication relating to delay “the base station 104 and/or core network 220 may receive a wait indication from the UE 108. In some embodiments, the wait indication may be provided as part of a modification of a random access operation between the UE 108 and the base station 10” see Palenius: Fig.5A block 520); and 
communicating the information using the downlink connection (In block 530, the base station 104 and/or core network 220 may, responsive to receiving the wait indication from the UE 108, delay a retransmission of the paging message to the UE 108 see Palenius: Fig.5A block 530; ¶[0101]).  
Palenius does not explicitly teaches establishing a downlink connection with the UE based at least in part on an expiration of the delay. 
However, Xu teaches the establishing a downlink connection with the UE based at least in part on an expiration of the delay (resume RRC connected state to transmit the uplink data “if the waiting timer expires and the wireless device has not successfully performed the uplink communication while in the RRC inactive state, the wireless device may resume RRC connected state to transmit the uplink data” see Xu: ¶[0097]) in order to increase coverage and better serve the increasing demand (see Xu: ¶[0005]).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Palenius to include (or to use, etc.) the establishing a downlink connection with the UE based at least in part on an expiration of the delay as taught by Xu in order to increase coverage and better serve the increasing demand (see Xu: ¶[0005]).
Regarding claim 26, the modified Palenius taught the method of claim 25 as described hereinabove. Palenius further comprising: initiating, at the network node, a timer based at least in part on transmitting the paging message, wherein the delay comprises a duration of the timer (delay paging response timer see Palenius: ¶[0071]).  
Regarding claim 27, the modified Palenius taught the method of claim 25 as described hereinabove. Palenius further comprising: transmitting control signaling indicating a duration of a timer corresponding to the delay, wherein the delay comprises the duration of the timer, wherein the control signaling comprises radio resource control signaling, signaling of a control element of a medium access control layer, a system information block broadcast, or any combination thereof (receiving wait indication for the delay and wait indication signal cause retransmission of paging message delay “in some embodiments, after receiving the wait indication from the UE 108 in response to a paging message, a retransmission of the paging message may be delayed beyond the delayed paging response window, such that the retransmission of the paging message is not performed” see Palenius: ¶[0084]).  
Regarding claim 28, Palenius teaches a method for wireless communications at a network node, comprising: 
transmitting, to a user equipment (UE), a downlink alert message indicating a subsequent transmission of a paging message to the UE  (A method according to the inventive concepts may include block 510 to transmit a paging message to a UE see Palenius: Fig.5A block 510; ¶[0099]); 
identifying, at the network node, a delay based at least in part on receiving the downlink alert message (base station receiving wait indication relating to delay “the base station 104 and/or core network 220 may receive a wait indication from the UE 108. In some embodiments, the wait indication may be provided as part of a modification of a random access operation between the UE 108 and the base station 10” see Palenius: Fig.5A block 520); 
and 
communicating information using the established downlink connection(In block 530, the base station 104 and/or core network 220 may, responsive to receiving the wait indication from the UE 108, delay a retransmission of the paging message to the UE 108 see Palenius: Fig.5A block 530; ¶[0101]). 
Palenius does not explicitly teaches establishing a downlink connection with the UE based at least in part on transmitting the downlink alert message and an expiration of the delay. 
However, Xu teaches the establishing a downlink connection with the UE based at least in part on transmitting the downlink alert message and an expiration of the delay (resume RRC connected state to transmit the uplink data “if the waiting timer expires and the wireless device has not successfully performed the uplink communication while in the RRC inactive state, the wireless device may resume RRC connected state to transmit the uplink data” see Xu: ¶[0097]) in order to increase coverage and better serve the increasing demand (see Xu: ¶[0005]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Palenius to include (or to use, etc.) the establishing a downlink connection with the UE based at least in part on transmitting the downlink alert message and an expiration of the delay as taught by Xu in order to increase coverage and better serve the increasing demand (see Xu: ¶[0005]).
Regarding claim 29, the modified Palenius taught the method of claim 28 as described hereinabove. Palenius further comprising: transmitting, based at least in part on transmitting the downlink alert message, the paging message; and receiving a paging response message based at least in part on transmitting the paging message, wherein establishing the downlink connection is based at least in part on the paging response message (transmitting a paging message to a UE at block 510 and responsive to receiving the wait indication from UE at block 530 see Palenius: Fig.5A; ¶[0099-0101]).  
Regarding claim 30, the modified Palenius taught the method of claim 28 as described hereinabove. Palenius further teaches wherein transmitting the downlink alert message comprises: transmitting a sequence associated with the downlink alert message, wherein the sequence corresponds to an identifier of the UE, the sequence is configured by the network node via control signaling, the sequence corresponds to a group of UEs including the 6 UE, or any combination thereof (receiving paging information include UE ID and delayed_paging_ind at step 8 see Palenius: Fig.2; ¶[0069]).

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palenius et al. (US 2021/0345291 A1) in view of Xu et al. (US 2020/0014926 A1) and further in view of Ozturk et al. (US 2020/0252967 A1).
Regarding claim 14, the modified Palenius taught the method of claim 1 as described hereinabove. The modified Palenius does not explicitly teaches wherein receiving the paging message comprises: receiving an indication of a priority of the information, wherein identifying the delay is based at least in part on the priority of the information satisfying a priority threshold.  
However, Ozturk teaches wherein receiving the paging message comprises: receiving an indication of a priority of the information, wherein identifying the delay is based at least in part on the priority of the information satisfying a priority threshold (he method may include transmitting an indication of a quality of service parameter associated with a data flow between a UE and the base station, the quality of service parameter indicating a priority level associated with the data flow see Ozturk: ¶[0045]) in order to improve configuring random access channel transmission (see Ozturk: ¶[0004]).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of the modified Palenius to include (or to use, etc.) the wherein receiving the paging message comprises: receiving an indication of a priority of the information, wherein identifying the delay is based at least in part on the priority of the information satisfying a priority threshold as taught by Ozturk in order to improve configuring random access channel transmission (see Ozturk: ¶[0004]).  
Regarding claim 15, the modified Palenius taught the method of claim 14 as set forth hereinabove. Ozturk further comprising: transmitting a capability message to the network node, wherein receiving the indication of the priority of the information is based at least in part on the capability message (e UE 115-a may be configured to select a RACH procedure based on determining a RACH capability of the base station 105-a. For example, the base station 105-a may only support a single RACH procedure, for example, either a two-step RACH procedure or a four-step RACH procedure. The UE 115-a may be configured to prioritize camping or connecting to a base station that supports two-step RACH procedures see Ozturk: ¶[0136]) in order to improve configuring random access channel transmission (see Ozturk: ¶[0004]).  

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897.  The examiner can normally be reached on Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GUANG W. LI
Primary Examiner
Art Unit 2478


December 3, 2022
/GUANG W LI/Primary Examiner, Art Unit 2478